EXHIBIT 10.1


SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (the "Agreement") dated
January 15, 2015 between Meridian Bioscience, Inc., an Ohio corporation
("Meridian") and John A. Kraeutler, Chief Executive Officer ("Kraeutler").
W I T N E S S E T H :
WHEREAS, Meridian and Kraeutler desire to amend and restate an employment
agreement dated February 15, 2001 and amended on December 29, 2008, further
amended pursuant to an Amended and Restated Employment Agreement dated June 12,
2012 and further amended pursuant to Amendment No. 1 to Amended and Restated
Employment Agreement dated September 23, 2014 and Amendment No. 2 to Amended and
Restated Employment Agreement dated December 31, 2014; and
WHEREAS, Meridian and Kraeutler are party to a Supplemental Benefit Agreement
dated June 12, 2012 (which superseded a Salary Continuation Agreement dated
August 3, 2011 between Meridian and Kraeutler) and Amended pursuant to an
Amendment No. 1 to Supplemental Benefit Agreement dated September 23, 2014
(together the "Supplemental Agreement"), and Meridian and Kraeutler desire to
incorporate the terms and conditions of the Supplemental Agreement into this
Agreement, and terminate and supersede the Supplemental Agreement by this
Agreement;
WHEREAS, Meridian wishes to assure itself of the continuing services of
Kraeutler for the period hereinafter provided, and Kraeutler is willing to be
employed by Meridian for such period, upon the terms and conditions provided in
this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Meridian and  Kraeutler agree as follows:
1.            Employment.  Meridian hereby employs Kraeutler, and Kraeutler
shall continue to serve Meridian, on the terms and conditions set forth herein.
 
2.            Term.  Subject to the provisions for earlier termination as
hereinafter provided, Kraeutler shall continue to be employed for the period
commencing on the date hereof and ending on September 30, 2016 (the "Initial
Term").  The Agreement may be extended annually for up to Two additional One
year periods (each an "Extension Term"), ending September 30, 2017 and September
30, 2018, respectively, at the discretion of the Board of Directors of Meridian
upon sixty (60) days' written notice to Kraeutler of the Board's intent to
extend the Agreement for each Extension Term and Kraeutler's acceptance of such
extension offer within thirty (30) days of Kraeutler's receipt of such offer. 
The Initial Term together with any Extension Terms shall hereinafter be referred
to as the "Term."
 
3.            Position and Duties; Place of Performance.
 
3.1            Kraeutler shall continue to serve as Chairman and Chief Executive
Officer of Meridian and shall perform all duties customarily attendant to these
positions and shall include those duties reasonably assigned to Kraeutler from
time-to-time by the Board of Directors of Meridian.
 
3.2            Kraeutler shall devote substantially all of his working time and
effort to Meridian and shall not, without Meridian's prior written consent,
furnish like or similar services to anyone else or engage directly or indirectly
in any activity adverse to Meridian's interests.  Kraeutler will promote and
develop business opportunities relating to Meridian's current and anticipated
future business that come to his attention in a manner consistent with
Kraeutler's duties and Meridian's best interests.
 
3.3            Meridian and Kraeutler may enter into a consulting agreement
under which Kraeutler will assist his successor in the transition of Kraeutler's
duties, if the Board of Directors of Meridian determines that such an
arrangement would be in the best interests of Meridian.  The terms of such
consulting agreement will be negotiated between Kraeutler and Meridian and
implemented at the discretion of the Board, but at a minimum will provide for
compensation to Kraeutler on a retainer and per diem basis (based upon
Kraeutler's then current Base Salary level), as well as reimbursement by
Meridian of Kraeutler's out-of-pocket expenses incurred in performing his duties
thereunder, a company car allowance and payment of professional memberships at a
comparable level that Kraeutler was receiving at the date of his termination as
provided herein.  The consulting arrangement shall be non-exclusive, but shall
contain reasonable and appropriate non-competition provisions to Meridian.
 
3.4            In connection with Kraeutler's employment by Meridian, Kraeutler
will be based at the principal place of business of Meridian in Cincinnati,
Ohio.
 
4.            Compensation.
 
4.1            Base Salary.  During the Term of Kraeutler's employment with
Meridian, as compensation for Kraeutler's services under this Agreement,
Meridian agrees to pay to Kraeutler an annual base salary (the "Base Salary") of
Six Hundred Eight Thousand Two Hundred Seventy Dollars ($608,270). Meridian's
Board of Directors shall in good faith review the Base Salary annually, taking
into account changes in Kraeutler's responsibilities, increases in the cost of
living, performance of Kraeutler, increases in salaries to other executives of
Meridian and other pertinent factors, and may, in its reasonable discretion,
increase the Base Salary.  Any increase in the Base Salary shall not serve to
limit or reduce any other obligation to Kraeutler under this Agreement.  The
Base Salary shall not be reduced without the express written consent of
Kraeutler.  The term Base Salary as used in this Agreement shall refer to the
Base Salary as so increased.
 
4.2            Annual Performance Bonus.  Kraeutler shall be eligible to receive
an annual performance bonus as established by the Board of Directors in addition
to Base Salary (the "Annual Performance Bonus").
 
4.3            Retention Awards.
 
4.3.1            Performance-Based Awards.  On the date of execution of this
Agreement, Kraeutler shall receive two grants of 25,000 performance-based
restricted stock units under the Meridian Bioscience, Inc. 2012 Stock Incentive
Plan ("Stock Incentive Plan"), one of which shall vest in full on September 30,
2015 and the second shall vest in full on September 30, 2016 (the
"Performance-Based Awards"), subject to (i) the attainment by Meridian of both
its originally published revenue and earnings guidance for the respective 2015
and 2016 fiscal years, and (ii) Kraeutler being employed by Meridian through
September 30, 2015 and 2016 respectively.  For fiscal 2015, published revenue
and earnings guidance are as follows:  (a) Net Revenues between $193 million and
$200 million, (b) Diluted earnings per share of $0.85 to $0.91.  The 2016
revenue and earnings guidance shall be based upon similar criteria as those used
for 2015.  For clarity, the low end of the earnings guidance range ($0.85) must
be achieved after incorporating the expense associated with 25,000
performance-based restricted stock units.  Kraeutler shall also be eligible to
receive additional grants of restricted stock units under the Stock Incentive
Plan for each Extension Term.  These grants may either be time-based or
performance-based, at the discretion of the Board of Directors, with the terms
of vesting of any such grant to be determined by the Compensation Committee of
the Board of Directors.
 
4.3.2            Special Incentive.  Kraeutler shall also receive (i) a grant of
50,000 non-qualified stock options on the date of execution of this Agreement
vesting on September 30, 2015 so long as he is employed on such date, and (ii) a
grant of 50,000 non-qualified stock options on the date of execution of this
Agreement vesting on September 30, 2016 so long as he is employed on such date
(the "Special Incentive Plan Options") to be granted under the Stock Incentive
Plan.  The Special Incentive Plan Options shall have a three (3) year exercise
right from the date of Kraeutler's termination of employment arising from
Retirement (as defined in the Stock Incentive Plan), Death or Disability (as
defined in Section 7.2 below).
 
4.3.3            Notwithstanding the above in Sections 4.3.1 and 4.3.2, upon the
occurrence of a Change of Control Event (as defined below), any retention awards
of restricted stock units and the Special Incentive Plan Options granted
pursuant to this Section 4.3 shall immediately vest for Kraeutler.  In the event
of an acquisition, divestiture, merger, restructuring or other similar event for
Meridian during the 2015 or 2016 period for the Performance-Based Awards above
("an "Event"), then restructuring, purchase accounting and extraordinary charges
associated with such Event as disclosed in the Company's 10-K will be added back
to actual net earnings achieved to determine net earnings determining the
qualification for the Performance-Based Awards.  If the Event provides accretive
earnings, this will be included for purposes of determining the qualification
for the Performance-Based Awards as a means to incent Kraeutler to pursue
accretive acquisitions and in recognition of the significant time and effort
necessary to complete such acquisitions.  Furthermore, upon completion of an
Event, the interest income, if any, assumed will be adjusted to reflect cash
used.


In the event a strategic acquisition (company or technology) approved by the
Board is completed and such acquisition generates losses initially (e.g. a
technology that requires further development prior to commercialization or a
company with net losses), the losses related to the acquisition will not be
considered in the calculation of the Diluted earnings per share as noted in
Section 4.3.1.


4.4            Other Compensation.  In addition to compensation specified in
this Agreement, Kraeutler shall be eligible to receive stock options and other
compensation under Meridian's compensation plans and arrangements available from
time to time to Meridian's officers.  Meridian stock options, restricted stock
units and other incentive compensation subject to vesting (Award), granted to
Kraeutler shall vest according to the Award agreement entered into with
Kraeutler at the time of the grant of such Award; provided, however, that the
Award shall fully vest upon the happening of any of the following events: Change
of Control Event (as defined in Section 8.6) or termination of Kraeutler's
employment without Cause (as defined in Section 7.3), due to Death or Disability
(as defined in Section 7.2)  or Kraeutler's termination of employment for Good
Reason (as defined in Section 7.4).
 
5.            Expense Reimbursement. Kraeutler shall be entitled to prompt
reimbursement by Meridian for all reasonable out-of-pocket expenses incurred by
him in performing services under this Agreement, upon submission of such
accounts and records as may be required under Meridian policy.
 
6.            Other Benefits.
 
6.1            Benefit Plans and Programs.  Kraeutler shall be entitled, at
Meridian's expense, to such medical, dental, hospitalization, life insurance,
pension plan, profit-sharing, disability, employee benefits and such other
similar employment privileges and benefits or perquisites as are afforded
generally from time to time to other senior officers of Meridian.
 
Meridian shall maintain a Medicare Advantage Plan or its equivalent health plan
for Kraeutler, and domestic partner (defined below), if any, and the survivor of
them for the remainder of their lives after Kraeutler's employment with Meridian
ends.  To obtain these benefits, Kraeutler and domestic partner, if any, must be
enrolled in Medicare Part A and B.  Kraeutler and domestic partner, if any,
remain responsible for Medicare Part A and B monthly premiums and Meridian shall
pay premiums related to the Medicare Advantage Plan or its equivalent. 
Additionally, after Kraeutler's employment with Meridian ends, Kraeutler and his
domestic partner, if any, and the survivor of them shall remain under Meridian's
dental and vision plans provided to its then current employees.


Meridian shall also provide individual Long Term Care insurance policies for
Kraeutler and his domestic partner, if any, subject to successful underwriting,
for Kraeutler's domestic partner and no obligation to carry the long term care
policy shall arise for domestic partner if unsuccessful underwriting shall
occur.  The benefits provided shall not be less than Three Hundred Fifty Dollars
($350) per day and shall extend for up to a five (5) year period.  The daily
benefits will increase by five percent (5%) per year.  The policy shall include
a standard one hundred eighty (180) day elimination period during which time
benefits are not available.  Under no circumstances shall the benefit value or
policy maximum amount exceed Four Hundred Thousand Dollars ($400,000) for
Kraeutler's domestic partner.


For purposes hereof, "domestic partner" means partners, whether lawfully married
or not, who reside in the same residence(s) and intend to do so indefinitely,
and who are not legally married. The benefit plans and programs pertaining to
Kraeutler's domestic partner are available to only one domestic partner during
Kraeutler's lifetime.  If domestic partner is no longer residing in the same
residence(s) as Kraeutler, all benefits shall cease.


In the event the benefits described in Section 6.1 are not available as
contemplated in the Agreement or through an equivalent means, a determination of
the economic equivalent of the eliminated benefit shall be made which is
agreeable to Kraeutler and Meridian for Kraeutler or Kraeutler's domestic
partner.  Upon payment of the economic equivalent, the obligation shall be
satisfied.


6.2            Vacation.  During the Term of Kraeutler's employment with
Meridian, Kraeutler shall be entitled to paid vacation time in accordance with
the plans, practices, policies, and programs applicable to other senior officers
of Meridian, but in no event shall such vacation time be less than six (6) weeks
per year.
 
6.3            Fully Vested Supplemental Benefits.
 
6.3.1            Kraeutler shall receive One Million Two Hundred Thousand
Dollars ($1,200,000) ("Total Amount") from Meridian payable in one hundred
twenty (120) monthly payments of Ten Thousand Dollars ($10,000) each
("Installment Amount"), beginning on the first day of the seventh month
following Kraeutler's termination of employment for any reason at which time
Kraeutler shall receive in a single sum the first seven months of such
payments.  Thereafter, commencing on the first day of the eighth month following
the date of Retirement, the payments shall continue for a period of one hundred
thirteen (113) months.
In the event that Kraeutler should die subsequent to his Retirement, but prior
to his receipt of the Total Amount, the unpaid balance of such monthly payments
shall be discounted at the Prime Rate as quoted in The Wall Street Journal (or
any successor publication or similar financial publication, as agreed) and
effective as of Kraeutler's Retirement.  The discounted amount shall be paid in
a single sum to the beneficiary selected by Kraeutler in the beneficiary
designation form provided by Meridian. In the absence of or failure of Kraeutler
to designate a beneficiary, the discounted amount shall be paid in a single sum
to Kraeutler's estate.  For purposes of this paragraph, the single sum amount
shall be paid to the beneficiary selected by Kraeutler, or paid to Kraeutler's
estate, as the case may be, on the first day of the first month following the
month of Kraeutler's death, in accordance with the terms hereof.
6.3.2            Restrictions on Funding.  Meridian shall have no obligation to
set aside, earmark or entrust any fund or money with which to pay its
obligations under this Section 6.3. Kraeutler, his beneficiaries or any
successor in interest to him shall be and remain simply a general creditor of
Meridian in the same manner as any other creditor having a general claim for
matured and unpaid compensation.


Meridian reserves the absolute right, in its sole discretion, to either fund the
obligations undertaken by this Section 6.3 or to refrain from funding the same
and to determine the extent, nature, and method of such funding.


Should Meridian elect to fund the Total Amount, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities,
Meridian reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall Kraeutler be deemed
to have any lien nor right, title or interest in or to any specific funding
investment or to any assets of Meridian.
If Meridian elects to invest in a life insurance, disability or annuity policy
upon the life of Kraeutler, then Kraeutler shall assist Meridian by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.
6.3.3            Alienability and Assignment Prohibition.  Except to the extent
provided below, neither Kraeutler, his widow or domestic partner nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the benefits payable hereunder nor shall any of said benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by Kraeutler or his beneficiary, nor be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. In the
event Kraeutler or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, Meridian's
liabilities shall forthwith cease and terminate. Notwithstanding the preceding
prohibition, in the event Kraeutler and his lawful spouse part, the value of the
benefits payable hereunder may be subject to the division for the benefit of
Kraeutler's lawful spouse pursuant to a divorce decree or other similar domestic
relations order.


6.4            Life Insurance.  Kraeutler is the owner and beneficiary of a life
insurance policy with a death benefit of One Million Dollars ($1,000,000) which
is maintained by Meridian at Meridian's cost.  Upon Kraeutler's completion of
the Initial Term, Meridian will keep the policy in force for the remainder of
Kraeutler's life, at Meridian's cost.  Further, Meridian will gross up the
benefit such that Kraeutler is made whole for taxes required to be paid by
Kraeutler related to premiums paid by Meridian.  Kraeutler's estate shall be
responsible for any taxes, if any, related to the death benefit.
 
7.            Termination of Employment.  Notwithstanding the provisions of
Section 2, Kraeutler's employment may be terminated under the following
circumstances:
 
7.1            Death.  Kraeutler's employment is terminated upon his death.
 
7.2            Disability.  Kraeutler's employment may be terminated by Meridian
due to illness or other physical or mental disability of Kraeutler, resulting in
his inability to perform substantially his duties under this Agreement for a
period of ninety (90) or more consecutive days or for one hundred eighty (180)
days in the aggregate during any consecutive twelve (12) month period
("Disability").  Provided, however, Kraeutler shall still be eligible for long
term disability benefits maintained by Meridian other than under this Agreement,
without offset of any kind, if such disability occurred during the Term as noted
in Section 8.2.  For the avoidance of doubt, "without offset of any kind" shall
mean that any such disability benefits shall not be reduced, nor shall the
payment of any disability benefits affect in any way, any other compensation,
benefits or other payments due and owing to Kraeutler under this Agreement.
 
7.3            Cause.  Kraeutler's employment may be terminated by Meridian upon
Notice of Termination to Kraeutler of action taken by the Board of Directors of
Meridian to discharge Kraeutler for Cause, which Notice of Termination shall be
delivered to Kraeutler within Ninety days after the Board of Directors has both
(x) knowledge of the conduct or event allegedly constituting Cause and (y)
reason to believe that such conduct or event constitutes grounds to terminate
Kraeutler for Cause.  As used herein, "Notice of Termination" means a resolution
duly adopted by the affirmative vote of not less than a simple majority of the
members of the Board of Directors of Meridian, excluding Kraeutler, at a meeting
called for the purpose of determining that Kraeutler engaged in conduct that
constitutes Cause (and at which Kraeutler had a reasonable opportunity, together
with his counsel, to be heard before the Board of Directors prior to such
vote).  For purposes of this Agreement, Meridian shall have "Cause" to terminate
Kraeutler's employment upon:
(i)
an intentional act of fraud, embezzlement or theft in the course of Kraeutler's
employment with Meridian resulting in material harm to Meridian; or

(ii)
intentional wrongful damage to material assets of Meridian.



Any act or omission by Kraeutler shall be deemed "intentional" only if done, or
omitted to be done, by Kraeutler not in good faith and without the reasonable
belief that his action or omission was in or not opposed to the best interests
of Meridian.  Failure to meet performance standards or objectives set by
Meridian shall not constitute "Cause" for purposes of this Agreement.


7.4            Good Reason.  Kraeutler's employment may be terminated by
Kraeutler for Good Reason.  For purposes of this Agreement, "Good Reason" shall
mean (i) the assignment to Kraeutler of any duties materially inconsistent with
Kraeutler's position (including, without limitation, status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by this Agreement, or any other action by Meridian that results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an action not taken in bad faith and that is remedied by
Meridian within ten (10) days after receipt of written notice thereof given by
Kraeutler, provided that repeated instances of such action shall constitute the
bad faith of Meridian; (ii) a reduction in Kraeutler's Base Salary or other
benefits under this Agreement; (iii) the relocation of Meridian's principal
offices to a location more than fifty (50) miles from the current location of
such offices; (iv)  any material failure by Meridian to comply with any of the
provisions of this Agreement, other than a failure not occurring in bad faith
and which is remedied by Meridian within ten (10) days after receipt of written
notice thereof given by Kraeutler, provided that repeated failures shall
constitute the bad faith of Meridian; or (v) removal of Kraeutler as Chairman
and Chief Executive Officer, other than for Cause.
 
8.            Compensation Upon Termination.
 
8.1            If Kraeutler's employment is terminated voluntarily without Good
Reason, terminated as a result of Kraeutler's death, Disability, or is
terminated by Meridian for Cause, Kraeutler, or his estate, shall be entitled
to:
(i)
any Base Salary earned but not yet paid;

(ii)
any Annual Performance Bonus awarded pursuant to Section 4.2 of this Agreement
but not yet paid;

(iii)
all or a portion of the Annual Performance Bonus that he would have received
pursuant to Section 4.2 (assuming that Kraeutler and/or Meridian achieves the
goals necessary to receive any level of bonus potential for that year) for the
year in which the termination occurred (pro rata, according to the number of
days Kraeutler was employed by Meridian during such year) payable in a lump sum;

(iv)
reimbursement in accordance with this Agreement of any reasonable business
expense incurred by Kraeutler but not yet paid;

(v)
other benefits accrued and earned by Kraeutler through the date of his death or
termination in accordance with applicable plans and programs of Meridian; and

(vi)
the benefits described under Section 6.3 of this Agreement, subject to the terms
of such Section 6.3.



8.2            If Kraeutler's employment is terminated as a result of
Kraeutler's Disability, in addition to any other benefit or compensation to
which Kraeutler shall otherwise be entitled to receive, Kraeutler shall be
entitled to receive the full amount of Kraeutler's Base Salary plus Annual
Performance Bonus Kraeutler would have received through the Initial Term or
Extension Term if extended as described in Section 2 of this Agreement and group
health, disability and life insurance benefits at the same level that Kraeutler
was receiving such benefits at the date of termination.  Compensation paid shall
be prorated for periods of less than one year.  The amount of annual Base Salary
plus Annual Performance Bonus shall be computed by averaging the Base Salary
plus Annual Performance Bonus earned by Kraeutler during the preceding three (3)
fiscal years of Meridian.
 
8.3            If (a) Kraeutler's employment is terminated by Meridian without
Cause,  (b) Kraeutler terminates his employment with Meridian for Good Reason or
(c) Kraeutler's employment is terminated ninety (90) days prior to a Change of
Control Event (as defined below) or within thirty-six (36) months following the
date of the occurrence of a Change of Control Event (as defined below), except
in the event (x) Kraeutler is terminated for Cause or (y) Kraeutler terminates
employment for reasons other than Good Reason during the ninety (90) days prior
to or thirty-six (36) months following a Change of Control Event, Kraeutler
shall be entitled to:
(i)
(A)  any Base Salary earned but not yet paid, plus (B) three (3) times his Base
Salary (computed as the average annual Base Salary of Kraeutler for the
preceding thirty-six (36) months).

(ii)
any bonuses awarded pursuant to Section 4.2 of this Agreement but not yet paid
and Three times the average Annual Performance Bonus received by Kraeutler for
the preceding thirty-six (36) months.

(iii)
reimbursement in accordance with this Agreement of any business expenses
incurred by Kraeutler prior to the date of his termination but not yet paid to
him on the date of his termination of employment.

(iv)
engagement, for a three (3) month period, by Meridian on Kraeutler's behalf of a
recognized job recruitment agency for the purpose of locating subsequent
employment for Kraeutler in a position of equal rank to Kraeutler's position
with Meridian.

(v)
the benefits awarded pursuant to Section 6.3.



With respect to Section 8.3(c), for the sake of clarity, if Kraeutler is
terminated for Cause or if Kraeutler terminates his employment for reasons other
than Good Reason, Kraeutler is not eligible for the benefits identified in
Sections 8.3(i) through 8.3(iv).
8.4            Any payments payable under this Section 8 shall be paid in a lump
sum payment on the first day of the seventh month following Kraeutler's
termination of employment.  Except as otherwise provided in Section 8.5,
payment, with the exception of those pursuant to Section 6.3, shall be made only
if Kraeutler has executed and submitted a release of claims to Meridian at
Meridian's request and the statutory period during which Kraeutler is entitled
to revoke the release of claims has expired on or before such date.
 
8.5            Any amounts due and paid under this Section 8 are in the nature
of severance payments or liquidated damages, or both, and shall fully compensate
Kraeutler and his dependents or beneficiaries, as the case may be, for any and
all direct damages and consequential damages that any of them may suffer as a
result of termination of Kraeutler's employment in breach of this Agreement, and
they are not in the nature of a penalty.
 
Upon termination of Kraeutler's employment for any reason other than by Meridian
for Cause or by Kraeutler for Good Reason, Kraeutler and Meridian will, at the
option of Kraeutler, execute and deliver to each other a general release,
releasing the other, and in the case of Meridian its officers, directors,
employees, agents, trustees, parents, subsidiaries, predecessors, and affiliates
(the "Releasees") from all causes of action, claims, or demands that either
party may then have or have had against the Releasees based on any matter or
thing, including but not limited to Kraeutler's employment with Meridian or the
termination of his employment (but not the obligations under this Agreement that
continue after the date on which Kraeutler's employment terminates).  The
execution of this release shall be a condition to the receipt by Kraeutler of
the payments and benefits described in this Section 8 except that the execution
of this release shall not be a condition for the receipt by Kraeutler of base
salary earned but not yet paid, bonuses awarded pursuant to Section 4.2 of this
Agreement but not yet paid, reimbursement of any business expenses incurred by
Kraeutler but not yet paid, and payments pursuant to Section 6.3.
8.6            As used herein, a "Change of Control Event" means  (i) the sale
of all, or substantially all of the assets of Meridian; (ii) a merger, or
recapitalization, or similar transactions which results in the shareholders of
Meridian immediately prior to such event owning less than sixty percent (60%) of
the fair market value or the voting power of the surviving entity ; (iii) the
date during any twelve (12) month period that majority of Meridian's Board of
Directors is replaced by directors whose appointment is not endorsed by a
majority of the members of Meridian's Board of Directors before the date of
appointment or election; or (iv) the acquisition, directly or indirectly, of the
beneficial ownership (within the meaning of that term as it is used in Section
13(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder) of Fifty Percent or more of the outstanding voting
securities of Meridian by any person, entity or group.  This definition shall
not apply to the purchase of Shares by underwriters in connection with a public
offering of securities of Meridian, or the purchase of shares of up to
Twenty-Five Percent of any class of securities of Meridian by a tax-qualified
employee stock benefit plan.  The term "Control" means (i) ownership, control or
power to vote fifty percent (50%) or more of the outstanding shares of any class
of voting securities of Meridian, directly or indirectly, or (ii) the ability,
in any manner, to elect a majority of the directors of Meridian.  The term
"person" refers to an individual or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not listed.
 
9.            Covenants and Confidential Information.  Kraeutler and Meridian
hereby reaffirm the terms of that certain Non-Competition and Confidentiality
Agreement by and among Meridian and its affiliated companies and its
subsidiaries and Kraeutler dated October 8, 1992.  Such agreement is hereby
incorporated herein by reference.
 
10.            Parachute Payment.  If Kraeutler is liable for the payment of any
excise tax (the "Basic Excise Tax") because of Section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code"), or any successor or similar
provision, with respect to any payments or benefits received or to be received
from Meridian or any successor to Meridian, whether provided under this
Agreement or otherwise, Meridian shall pay Kraeutler an amount (the "Special
Reimbursement") which, after payment by Kraeutler (or on Kraeutler's behalf) of
any federal, state and local taxes applicable to the payment, including, without
limitation, any further excise tax under such Section 4999 of the Code, on, with
respect to or resulting from the Special Reimbursement, equals the net amounts
of the Basic Excise Tax.
 
11.            Assignability; Binding Nature.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs, beneficiaries, personal representatives (in the case of Kraeutler) and
assigns.
 
12.            Entire Agreement.  Except to the extent otherwise mentioned,
referred to or otherwise  provided herein, this Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and supersedes any prior agreements, whether written or oral, between the
Parties concerning the subject matter hereof.
 
13.            Amendment or Waiver.  No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by both
Kraeutler and an authorized officer of Meridian.  No waiver by either Party of
any breach by the other Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by Kraeutler or an
authorized officer of Meridian, as the case may be.
 
14.            Severability.  If any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
 
15.            Survivorship.  The respective rights and obligations of the
Parties hereunder shall survive any termination of Kraeutler's employment with
Meridian to the extent necessary to the intended preservation of such rights and
obligations as described in this Agreement.
 
16.            Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the internal substantive laws of Ohio,
without reference to principles of conflict of laws.
 
17.            Notices.  Any notice given to either Party shall be in writing
and shall be deemed to have been given when delivered personally or One day
after having been sent by overnight courier service or Three days after having
been sent by certified or registered mail, postage prepaid, return receipt
requested, duly addressed to the Party concerned at the address indicated below
or to such changed address as such Party may subsequently give such notice of:
 
If to Meridian or the Board:
Meridian Bioscience, Inc.
 
Attention:  Chief Financial Officer
 
3471 River Hills Drive
 
Cincinnati, Ohio 45244



If to Kraeutler:
John A. Kraeutler
 
6120 Shadyglenn Road
 
Cincinnati, Ohio 45243



18.            Headings.  The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
 
19.            Section 409A of the Code.
 
19.1            It is intended that the provisions of this Agreement comply with
Section 409A of the Code, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.
 
19.2            A termination of employment shall not be deemed to have occurred
for purposes of Section 8 unless such termination of employment is also a
"separation from service" within the meaning of Section 409A of the Code.
 
19.3            With regard to any provision of this Agreement that provides for
reimbursement of expenses or in-kind benefits that are subject to Section 409A
of the Code, the following conditions apply: (a) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any calendar year may
not affect the expenses eligible for reimbursement, or in-kind benefits
provided, in any other calendar year (provided this condition shall not apply to
an arrangement providing for the reimbursement of expenses referred to in
Section 105(b) of the Code solely because the arrangement provides for a limit
on the amount of expenses that may be reimbursed under such arrangement over
some or all of the period in which the reimbursement arrangement remains in
effect), (b) the reimbursement of an eligible expense is made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (c) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
 
19.4            Tax Gross-Up.  If any amounts paid or provided under this
Agreement that are subject to Section 409A of the Code result in the imposition
of the 20% additional tax under Section 409A(a)(1)(B) (or any similar federal or
state excise tax) (the "409A Penalty Tax") as a result of any failure of
Meridian to comply with Section 409A of the Code with respect to such payment,
Meridian shall pay to Kraeutler such additional compensation as is necessary
(after taking into account all federal, state, and local income taxes payable by
Kraeutler as a result of the 409A Penalty Tax) to place Kraeutler in the same
after-tax position he would have been in had no such 409A Penalty Tax (or any
interest or penalties thereon) been paid or incurred with respect to any of such
amounts (the "Tax Gross-Up").  Notwithstanding the foregoing, Kraeutler and
Meridian shall cooperate to avoid the occurrence of such 409A Penalty Tax to
avoid payment of the 409A Penalty Tax.  Meridian shall pay such additional
compensation by the end of Kraeutler's taxable year following the taxable year
in which the taxes are remitted. 
 
20.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
[Remainder of this page intentionally left blank. Signature page follows.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Kraeutler and Meridian have executed this Agreement as of
the date and year first above written.
 

   
MERIDIAN BIOSCIENCE, INC.
         
By: /s/ Melissa Lueke
   
Name: Melissa Lueke
   
Title: EVP, CFO
         
/s/ John A. Kraeutler
JOHN A. KRAEUTLER